Appellant was convicted of having possession of intoxicating liquor in violation of Acts 1925 p. 144, § 4, § 2717 Burns 1926.
Appellant was arrested without a warrant. The arresting officers found some intoxicating liquor in his possession. Before trial, he filed a motion to suppress the evidence upon the ground that the arrest and search were unlawful. The court heard evidence and denied the motion to suppress. The cause was then tried by the court without a jury, and appellant was fined and sentenced to serve time at the state farm. The overruling of appellant's motion for a new trial is assigned as error.
The only question which appellant attempts to present relates to the overruling of his motion to suppress the evidence procured and learned by reason of the alleged unlawful arrest and 1, 2.  search. Appellant in his brief has, in a general way, set out the evidence given on the motion to suppress, but has not set out any of the evidence given on the trial of the cause on the merits. From appellant's brief we cannot tell whether any of the objectionable evidence was introduced. If it were not, the overruling of the motion to suppress, if error, was harmless.
Judgment affirmed.